On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 5, 2018 order of the Court of Appeals is considered. We DIRECT the Department of Corrections to respond to the application for leave to appeal within 28 days after the date of this order. The Department's response should include a discussion of whether the appellant was issued a certificate of discharge from parole, and if so when.
The application for leave to appeal remains pending.